NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10355

                Plaintiff-Appellee,             D.C. No. 3:14-cr-08164-DGC-1

 v.
                                                MEMORANDUM*
GARY S. CHRISTENSEN,

                Defendant-Appellant,


ALLIANCE BANK OF ARIZONA, a
division of Western Alliance Bank; et al.,

                Real-parties-in-interest.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Gary S. Christensen appeals pro se from the district court’s order granting



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the government’s motions for garnishment disposition under the Federal Debt

Collection Procedures Act (“FDCPA”), 28 U.S.C. § 3205(c)(7), to satisfy

Christensen’s restitution obligation, see 18 U.S.C. §§ 3613(a), 3663A. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court correctly found that Christensen’s objections to the

garnishment writs were untimely filed, and Christensen had provided no good

cause or excusable neglect for the delay. See Fed. R. Civ. P. 6(b)(1)(B); 28 U.S.C.

§ 3205(c)(5). Therefore, the district court did not err by denying the objections

and granting the government’s motions for disposition. See 28 U.S.C. § 3205(c)(7)

(“After the garnishee files an answer and if no hearing is requested within the

required time period, the court shall promptly enter an order directing the garnishee

as to the disposition of the judgment debtor’s nonexempt interest in such

property.”).

      In any event, Christensen’s objections to the garnishment, which he renews

on appeal, also fail on the merits. Christensen has not shown that the district court

erred in declining to stay the garnishment proceedings pending his challenge to the

underlying restitution order. He has also failed to support his argument that the

district court’s partial grant of coram nobis relief affects the instant garnishment




                                           2                                    20-10355
disposition order.1 Christensen’s argument that the government lacks authority to

collect criminal restitution also lacks merit. See 18 U.S.C. §§ 3613(a), (f); United

States v. Mays, 430 F.3d 963, 965-67 (9th Cir. 2005). Finally, contrary to

Christensen’s contentions, the record indicates that the government properly

satisfied the procedural requirements for pursuing garnishment under § 3205 of the

FDCPA.

      All pending motions are denied as moot.

      AFFIRMED.




1
  During the pendency of this appeal, the district court granted in part Christensen’s
petition for writ of error coram nobis, and lowered the amount of his restitution
obligation. Christensen does not dispute the government’s assertion that it has thus
far collected approximately $383,620.24 from the garnishees and that its final
collection will not exceed the amended restitution order, which sets Christensen’s
revised restitution obligation at $783,272.19.

                                          3                                    20-10355